—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed December 3, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct, and (2) from a decision of said Board, filed July 11, 1991, which, upon reconsideration, adhered to its prior decision.
The conclusion by the Unemployment Insurance Appeal Board that claimant was insubordinate and that she lost her employment due to misconduct is supported by substantial evidence in the record and must therefore be upheld (see, *1018Matter of Valentin [American Museum of Natural History— Roberts], 103 AD2d 919). Claimant’s supervisor and section manager both testified that they directed claimant, a housekeeper for a hospital, to clean an area again and that claimant responded that she had already done so. The section manager checked the area before he gave the order and again after claimant’s shift had ended, and found that the job had not been done. Claimant’s contention that she told the section manager that she was cleaning the room and had cleaned it in the morning as well merely presented a question of credibility for the Board to resolve (see, Matter of Padilla [Sephardic Home for the Aged—Roberts] 113 AD2d 997). Claimant’s remaining contentions have been considered and rejected as lacking in merit.
Weiss, P. J., Mikoll, Levine, Mercure and Casey, JJ., concur. Ordered that the decisions are affirmed, without costs.